Citation Nr: 0424514	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran had active service prior to May 25, 
1945.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty with a recognized guerilla 
unit from May 1945 to September 1945, and with the regular 
Philippine Commonwealth Army from September 1945 to December 
1945.  He died on May [redacted], 1996, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) VA Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied entitlement to service connection for the cause of the 
veteran's death and identified the period from May 1945 to 
December 1945 as the veteran's only recognized service.


FINDINGS OF FACT

1.  The veteran's recognized service does not include service 
prior to May 25, 1945.

2.  A disability related to active military service was not 
the principal or a contributory cause of death.


CONCLUSIONS OF LAW

1.  The veteran had no service as a member of the Army of the 
United States, or the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces, prior to May 25, 1945.  38 C.F.R. 
§§ 3.40, 3.41, 3.203 (2003).



2.  The appellant is not entitled to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant dated in January 2001, February 2002, April 
2002, and April 2004.  The appellant was told of what was 
required to substantiate her claims and of her and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  In particular, the April 2002 
development letter thoroughly addressed the cause of death 
claim and was issued prior to the initial adjudication of 
that claim by the RO.

The April 2004 letter addressed, among other things, the 
issue of whether the veteran had additional recognized 
service.  This letter, however, was not mailed to the 
appellant until after the RO determined the veteran's period 
of recognized service.  Pre-decision notice could not have 
been given for this issue because the appellant did not 
dispute the established service dates employed by the RO 
until January 2003.  Assuming for the sake of argument that 
"pre-decision" notice is required, any defect in this 
regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  The appellant has had ample time to provide 
information and evidence in support of the claim, and based 
on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the claim would have been different had she 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In this regard, the 
appellant has not submitted evidence clearly establishing an 
additional period of recognized service, or information or 
evidence that would warrant further development for 
reverification from the service department.  Under the facts 
of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The available service records are in the claims 
file.  There are no identified, outstanding records that VA 
must attempt to obtain, and the appellant did not reply to 
the development letters of record.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, the evidentiary record does not show 
that the veteran's post-service disabilities are associated 
with an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or 
otherwise associated with military service.  That the veteran 
is deceased, i.e., the current disability requirement has 
been met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), 
does not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.


II.  Additional period of service

The veteran had active military service from May 1945 to 
December 1945.  The appellant asserts that the veteran had 
additional service from December 1941 to May 1945 that has 
yet to be recognized by the service department. 

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)). Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2002); see Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991); Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992).

In July 2002, the service department conducted a search of 
all available records and concluded that the veteran's only 
qualifying service included recognized guerilla activity from 
May 25, 1945, to September 17, 1945, and regular Philippine 
Commonwealth Army service from September 18, 1945, to 
December 25, 1945.  See NPRC Test Form 02-03, received August 
2002. 

The record contains an April 1999 certification of service 
from the Office of Adjutant General, Armed Forces of the 
Philippines, in which the veteran was reportedly inducted 
into service on December 8, 1941.  The record also includes 
an Affidavit for Philippine Army Personnel in which it is 
again reported that the veteran's service began on December 
8, 1941.  The appellant essentially requests that VA accept 
this documentation and reject the determination made by the 
service department.  The Philippine government, however, has 
its own laws and regulations, which permit recognition of 
military service not recognized by the U.S. military.  These 
documents fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department.  Therefore, the submitted evidence may not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.

As noted above, the appellant has not submitted additional 
documentation since the service department's verification of 
the veteran's service, such that the record contains no 
additional evidence that would warrant a further request to 
the service department to verify or recertify additional 
military service.  Sarmiento v. Brown, 7 Vet. App. 80 (1994); 
Compare with Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

As a final point of information, if an individual believes 
there is reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


III.  Service connection for the cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Certificate of Death shows the veteran died on May [redacted], 
1996, at the age of 81 years.  The immediate cause of death 
was listed as cardiopulmonary failure.  See Wright v. Brown, 
9 Vet. App. 300, 301 (1996) ("cardiopulmonary arrest is the 
stopping of the lungs and heart").  The antecedent cause of 
death, as well as the underlying cause of death, were 
reported as "unknown." 

The only post-service medical evidence of record is a June 
2002 treatment certification, which establishes the veteran 
was admitted for six days of treatment for "body weakness" 
in April 1992.  The diagnosis was "COPD and PTB."  This is 
the first and only evidence of these medical problems, 
suggesting his only diagnosed disabilities began many years 
after service.  The veteran died in 1996, and there are no 
records of medical treatment or evaluation immediately prior 
to his death.
 
The only pertinent in-service evidence of record is the 
Affidavit for Philippine Army Personnel, in which it was 
reported that the only wounds or illnesses the veteran 
received in service was malaria.  Moreover, malaria was 
allegedly experienced in 1942, during a period of service 
that has not been recognized by the service department, and 
there is no indication that the veteran suffered from malaria 
or its residuals later in life.

The diagnosis of "PTB" in 1992 was likely a diagnosis of 
pulmonary tuberculosis.
The veteran is entitled to presumptive service connection for 
tuberculosis if the disease was manifested to a degree of 10 
percent or more within 3 years from the date of separation 
from service.  Here, as the only evidence of PTB is from 
1992, entitlement to service connection for the cause of the 
veteran's death under the presumptive provisions is 
unwarranted.  It is also noted that while the veteran may 
have had malaria in 1942 (prior to verified service), there 
is no evidence that this tropical disease manifested within 
the applicable presumptive period after service.    38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.371(a) (2003).  

The appellant's medical opinions are accorded no probative 
weight, as neither a layperson nor the Board is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
this case, there is no competent evidence addressing the 
cause of the veteran's death, and the limited evidence sheds 
no light on this issue.  As discussed, the Certificate of 
Death reported the cause of death as unknown, and there are 
no terminal treatment records in the claims file.  The 
veteran's only known disabilities of PTB and COPD began many 
years after service, and the service records only document 
pre-service malaria for which there is no post-service 
evidence.  

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).   The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).





ORDER

Recognition of an additional period of service prior to May 
25, 1945, is denied.

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



